DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-6, 8-16 and 18-20 are directed to allowance. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with Gregory Helding (No.76, 251) on March 4 and 8, 2021.
Claim 1. (Currently amended) A system for collecting over-the-air data using a plurality of listening posts, the system comprising:
a communication interface; and
an electronic processor coupled to the communication interface and configured to receive, via the communication interface, a plurality of data capture prioritization parameters for a plurality of communication channels for a communications network, wherein the data capture prioritization parameters are used to determine how many of wherein the plurality of data capture prioritization parameters includes a desired data type, the desired data type including at least one selected from the group consisting of a battery level, a received signal strength indicator (RSSI), automatic frequency control (AFC) information, and a push-to-talk block indication;
assign at least one of the plurality of listening posts to listen for data from at least one of the plurality of communication channels, each of which includes talkgroup transmissions including concurrent voice and data signals, based on the plurality of data capture prioritization parameters, wherein none of the plurality of listening posts is a subscriber unit of the communications network;
determine, for each of the at least one of the plurality of listening posts, at least one post over-the-air data capture parameter to be used by the listening post while it operates to capture data from talkgroup transmissions, based on the plurality of data capture prioritization parameters, wherein the at least one post over-the-air data capture parameter includes at least one selected from the group consisting of a communication channel assignment, a communication channel listening duration, and a subscriber unit identifier; and
transmit, to each of the at least one of the plurality of listening posts, the at least one post over-the-air data capture parameter for the listening post.
Claim 6. (Currently amended) The system of claim 1, wherein the plurality of data capture prioritization parameters further includes at least [[two]]]one selected from the group consisting of 
Claim 11. (Currently amended) A method for collecting over-the-air data using a plurality of listening posts, the method comprising:
receiving, via a communication interface, a plurality of data capture prioritization parameters for a plurality of communication channels for a communications network, wherein the data capture prioritization parameters are used to determine how many of the plurality of listening posts will be deployed, what the deployed listening posts will listen to, and for how long the deployed listening posts will listen and wherein the plurality of data capture prioritization parameters includes a desired data type, the desired data type including at least one selected from the group consisting of a battery level, a received signal strength indicator (RSSI), automatic frequency control (AFC) information, and a push-to-talk block indication;
assigning, with an electronic processor, at least one of the plurality of listening posts to listen for data from at least one of the plurality of communication channels, each of which includes talkgroup transmissions including concurrent voice and data signals, based on the plurality of data capture prioritization parameters, wherein none of the plurality of listening posts is a subscriber unit of the communications network;
determining, with the electronic processor, for each of the at least one of the plurality of listening posts, at least one post over-the-air data capture parameter to be used by the listening post while it operates to capture data from talkgroup transmissions, based on the plurality of data capture prioritization parameters, wherein 
transmitting, to each of the at least one of the plurality of listening posts, the at least one post over-the-air data capture parameter for the listening post.
Claim 16. (Currently amended) The method of claim 11, wherein receiving a plurality of data capture prioritization parameters further includes receiving at least [[two]]one selected from the group consisting of 
Allowable Subject Matter
Claims 1-6, 8-16 and 18-20 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 1 and 11, Hildner teaches a system and a method for collecting over-the-air data from a plurality of communication channels using a plurality of listening posts, the system comprising:
a communication interface see Col.117;  and
an electronic processor coupled to the communication interface see Col.117 and configured to receive, via the communication interface, a plurality of data parameters for a plurality of communication channels see Fig. 3 Col. 14;
 to be used by the listening post while it operates to capture data from talkgroup transmissions, wherein the at least one post over-the-air data capture parameter includes at least one selected from the group consisting of a communication channel assignment, a communication channel listening duration see Col. 2; and
transmit, to each of the at least one of the plurality of listening posts, the at least one post over-the-air data capture parameter for the listening post see Fig. 3 Col. 15.
Wade teaches receives data capture prioritization parameters for a communication network see [0013-0015, 20] and assign at least one of the plurality of listening posts to listen for data from at least one of the plurality of communication channels, each of which includes talkgroup transmissions including concurrent voice and data signals, based on the plurality of data capture prioritization parameters, wherein none of the plurality of listening posts is a subscriber unit of the communications network see [0021].
Mistro teaches each of which includes talkgroup transmissions including concurrent voice and data signals, determine, for each of the at least one of the plurality of listening posts, at least one post over-the-air data capture parameter to be used by the listening post while it operates to capture data from talkgroup transmissions, based on the plurality of data capture prioritization parameters, wherein the at least one post over-the-air data capture parameter includes at least one selected from the group consisting of a communication channel assignment, a communication channel listening duration, and a subscriber unit identifier see [0014, 0039, 0027].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.T.W./Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415